DETAILED ACTION
This Office Action is in response to Amendment filed May 31, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drain pad” recited on line 9 of the amended claim 1, and also in the new claims 34-35 must be shown or the features canceled from the claims, because while Applicants showed a second drain (electrode) 133 in Figs. 2A and 8 of current application, Applicants did not show “a drain pad of the second drain of the FET” recited on line 9 of the amended claim 1, and the new claims 34-35, which suggests that the second drain and the drain pad are different from each other.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, while Applicants originally disclosed a second drain (electrode) 133 for the embodiments shown in Figs. 2A and 8 of current application, Applicants did not  originally disclose “a drain pad of the second drain of the FET is physically mounted and electrically connected to a source pad of the first source of the III-N device” as recited on lines 9-10, because (a) Applicants claim that the FET comprises a second drain on lines 6-7, (b) the source pad 137 of the III-N device is in contact with the source (electrode) 134 of the III-N device as shown in Figs. 2 and 8A of current application, (c) therefore, the limitation cited above suggests that the second drain and the drain pad are different from each other, and (d) however, Applicants did not originally disclose “a drain pad of the second drain of the FET”, and actually Applicants did not use the term “drain pad” in the original specification.  Claims 2-11, 34 and 35 depend on claim 1, and therefore, claims 2-11, 34 and 35 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear how “the first source is electrically isolated from the conductive substrate” as recited on lines 4-5, because (a) the embodiment that comprises the conducive substrate is shown in Fig. 2A of current application, (b) on the conductive substrate 14, the III-N buffer layer 15 and the III-N channel layer 16 are formed, both of which are formed of semiconductors, (c) while Applicants originally disclosed in paragraph [0037] of current application that “The buffer layer 15 can be rendered insulating or substantially free of unintentional n-type mobile carriers by including dislocations or point defects in the layer, or by doping the layer with compensating elements, such as Fe, C, and/or Mg”, it is not clear whether this one sentence can be an enabling disclosure to form an insulating buffer layer 15 since dislocations, point defects and/or doping with Fe, C and/or Mg would not exactly render the III-N buffer layer 15 formed of, for example, GaN or AlGaN as disclosed in paragraph [0037] of current application insulating or isolating, (d) rather, the III-N buffer layer 15 formed of GaN or AlGaN and the III-N channel layer 16 formed of GaN are semiconducting at least to a certain degree, and therefore, the first source 134 is electrically connected to the conductive substrate 14 to a certain degree instead of being “electrically isolated” from the conductive substrate 14, and (e) Applicants originally claimed that “the III-N buffer layer has a thickness greater than 4µm, and is capable of blocking greater than 600V” in original claim 6, which clearly suggests that the III-N buffer layer cannot electrically isolate the first source from the conductive substrate, even though the first source and the conductive substrate may not be in a good conductive relationship via the III-N buffer layer.
(2) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the mechanism that results in the claimed configuration where “the first source is electrically isolated from the conductive substrate” as recited on lines 4-5, because as discussed above, Applicants did not originally disclose exactly how the first source 134 can be electrically isolated from the conductive substrate 14 in Fig. 2A of current application, while they may in a poorly electrically conductive relationship.
(3) Further regarding claim 1, it is not clear whether the limitation “metal layer at least partially formed in the via-hole” recited on line 14 was originally disclosed, and how the metal layer that is at least partially formed in the via-hole can electrically connect the first gate and the conductive substrate as recited on lines 14-15, because (a) Applicants originally disclosed in paragraph [0043] of current application that “The gate electrode 135's metal is at least partially formed in the via-hole 38 such that the gate electrode 135 of the III-N device 23 is electrically connected to the substrate 14”, (b) therefore, what Applicants originally disclosed is that at least a portion of the gate electrode metal is formed in the via-hole, i.e. the first gate 135 and the metal filling the via-hole 38 is formed in a single deposition step, thus having the same metal composition, rather than “metal layer at least partially formed in the via-hole” as recited on line 14 since the “metal layer” recited on line 14 is a separate entity from the first gate of the III-N device recited on line 3, and (c) furthermore, when the via-hole is only partially filled with the metal layer, there may not be a good electrical contact between the first gate and the conductive substrate, or there may not be any electrical contact between the first gate and the conductive substrate.
Claims 2-11, 34 and 35 depend on claim 1, and therefore, claims 2-11, 34 and 35 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        June 2, 2022